Rabin, P. J. (dissenting in part).
The respondent’s finding of the petitioners’ guilt and his suspension of their respective licenses, "with alternative fines, should be confirmed. However, that part of the respondent’s determination which suspended the license of the petitioner Partridge indefinitely unless he discontinue a pending legal action for brokerage commissions should be annulled. In my view it is improper for the Secretary of State to interfere with pending civil actions relative to brokerage claims and such actions ought to be left to judicial determination (cf. Matter of Fitzsimons v. Department of State, 34 A D 2d 996, revd. 28 N Y 2d 979).
Hopkins and Martuscello, JJ., concur with Shapiro, J.; Rabin, P. J., dissents in part, in an opinion, in which Christ, J., concurs.
Determination annulled and charge against petitioners dismissed, on the law, with costs and without prejudice to the institution of a new proceeding against petitioners, if respondent be so advised.